Citation Nr: 1826430	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-35 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of fourth left toe fracture (claimed as foot pain). 


REPRESENTATION

Veteran represented by:	Michael Kelley, Attorney


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel






INTRODUCTION

The Veteran had active naval service from May 1980 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran was scheduled for a hearing before the Board in December 2015.  The Veteran did not report for his scheduled hearing.  Therefore, his hearing request is deemed to have been withdrawn.


FINDING OF FACT

The Veteran's left foot pain is etiologically related to a fourth left toe fracture incurred during active service. 


CONCLUSION OF LAW

The criteria for service connection for residuals of fourth left toe fracture have been met. 38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for residuals of fourth left toe fracture.  The Veteran maintains that he has current left foot pain that is a direct result of a left fourth toe fracture sustained during active service. Specifically, the Veteran has asserted that he fractured his left fourth toe in October 1980, and has had pain in the left foot since.

A review of the Veteran's service treatment records (STRs) shows that he fractured his fourth left toe in October 1980.  The Veteran was treated for the fracture during active service.  Therefore, the Board concedes that the Veteran sustained trauma to his left fourth toe resulting in a fracture during active service.  

A review of the post-service evidence or record shows that the Veteran has been seen at the VA Medical Center for reports of left foot pain.  At that time, the Veteran reported that he had pain in the feet, which was aggravated by prolonged standing.  Specifically, the Veteran reported that he had pain in his feet after working as security and in construction, mostly at the end of the day.  The Veteran was not afforded a VA examination for his claimed disability. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify pain in his left foot, and his statements have been found credible.

In sum, the Board concedes that the Veteran sustained left foot trauma in active service.  The Veteran has competently and credibly reported left foot pain during and since service. In addition, there is evidence of post-service medical treatment for left foot pain.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise, and the benefit of the doubt must be resolved in the Veteran's favor.  Accordingly, entitlement to service connection for residuals of fourth left toe fracture is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of fourth left toe fracture is granted.




____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


